PER Curiam.
For the reasons stated in the opinion of Judge Sodaro filed in the Criminal Court of Baltimore for denying the application of Raymond C. Fleury under the Post Conviction Procedure Act, and for the further reason stated below, Fleury’s application for leave to appeal is denied. Judge Sodaro found that Fleury’s allegations of the State’s knowing use of perjured testimony were so vague and indefinite as to be insufficient. To this we add that his application admits that the allegedly untrue testimony does not appear in the transcript of the testimony of his trial and that the record of his hearing under the Post Conviction Procedure Act shows no effort or testimony on Fleury’s part to substantiate the allegations of his petition as to this matter.

Application denied.